                Case 1:20-cv-02342-LKG Document 57 Filed 09/03/21 Page 1 of 5
                                                                                                 A V I K AM I O NS K I
                                                                                                            Partner
                                                                                        akamionski@nklawllp.com
                                                                                               T: (312) 612-1920
                                                                                               F: (312) 448-6099




                                                                                             September 3, 2021

  VIA CM/ECF
  Hon. Judge David A. Copperthite
  United States District Courthouse
  101 West Lombard Street
  Chambers 8B
  Baltimore, Maryland 21201

             RE:      Alfred Chestnut, et al., v. Donald Kincaid, et al.,
                      Case No. 2020-cv-2342

  Dear Judge Copperthite:
         We represent John Barrick, Bryn Joyce, and Donald Kincaid (“Individual Defendants”) in
  the matter referenced above and write regarding our position on the discovery disputes centered
  on production of the Individual Defendants’ personnel records from their time with the Baltimore
  City Police Department (BPD) as well as Plaintiffs’ request that Individual Defendants produce
  photographs of themselves from a time period over three decades ago.
          As background, Plaintiffs, Alfred Chestnut, Andrew Stewart Jr., and Ransom Watkins
  (“Plaintiffs”) bring this §1983 lawsuit against BPD and the Individual Defendants. Plaintiffs allege
  Individual Defendants caused Plaintiffs’ alleged wrongful convictions and imprisonment for the
  murder of Dewitt Duckett, in part, by coercing testimony from witnesses and withholding
  exculpatory evidence. See Dkt. No. 1. This incident occurred in 1983. Id.
      Plaintiffs’ Request for Every Employment Record for Defendants’ Entire Careers is not
                                Proportional to the Needs of this Case
          As stated in the parties’ joint letter, it is our position that Plaintiffs’ request for the
  Individual Defendants’ entire personnel file is overly broad as to scope and time, seeks
  unnecessary personal and confidential information, and for these reasons, is disproportional to the
  needs of this case. Defendant Barrick was employed at BPD from January 1963 until November
  2003. Defendant Kincaid was employed at BPD from April 1966 until May 1990.1 Plaintiffs’
  request for “without limitation any and all documents” relating to the Individual Defendants
  employment with the BPD lacks any temporal or scope limitation, is untethered to the actual facts
  and allegations of this case, and is overbroad. In fact, Plaintiffs’ request runs afoul of the Federal
  Rules of Civil Procedure which allow discovery only of matters “that [are] relevant to any party’s
  claim or defense and proportional to the needs of the case.” F.R.C.P. 26(b). Plaintiffs fail to offer
  any explanation for why the Defendants’ entire personnel files (spanning several decades) are


  1
      Individual Defendants do not possess any responsive records for Defendant Joyce at this time.



33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 100 DUFFY AVENUE SUITE 510 HICKSVILLE, NY 115801
                                 575 S. CHARLES STREET SUITE 402 BALTIMORE, MD 21201
            Case 1:20-cv-02342-LKG Document 57 Filed 09/03/21 Page 2 of 5



relevant or proportional to the issues in this case. See Bost v. Wexford Health Sources, Inc., 2020
WL Case 1:19-cv-00384-ELH Document 88 Filed 07/22/20 1890506 (D. Md., April 15,
2020)(upholding magistrate judge’s denial of plaintiff’s discovery request in part because the
documents sought were not proportional as they were not “reasonably tailored to the issue[s]”
alleged in the complaint); also citing Estate of Najera-Aguirre v. Cty. of Riverside, No.
EDCV18762DMGSPX, 2019 WL 6898944, at *4 (C.D. Cal. Aug. 22, 2019)(Plaintiff’s request for
officer’s “entire personnel file” was overbroad).
        In addition, the default rule under Maryland law is that personnel records are exempt from
disclosure under Section 10–616(i) of the Maryland Public Information Act (“MPIA”). See
Maryland Dep't of State Police v. Dashiel, 443 Md. 435 (2015). While this is not a dispute
involving an MPIA request, the privacy interests are equally valid. The Fourth Circuit has never
articulated a blanket rule that personnel records are discoverable in every case. Instead, “personnel
files are discoverable if they contain information relevant to the subject matter of a case and the
need for the information outweighs the file holders' privacy interests.” See Kirkpatrick v. Raleigh
Cnty. Bd. of Educ., No. 95–2491, 1996 WL 85122, at *2 (4th Cir. Feb. 29, 1996).
       As for disciplinary files, the District Court in Bellamy-Bey v. Baltimore Police Dept., 237
F.R.D. 391 (D. Md. 2006) held that only those files which involved sustained claims of “a
Defendant engaging in the same [underlying conduct] that [Plaintiff] is challenging” were to be
produced. In Bellamy-Bey, the Court discussed the balancing test traditionally applied by courts to
determine what police files are relevant to a suit.
        Plaintiffs have repeatedly pointed to the stipulated confidentiality order entered in this case
(Dkt. No. 28) for the proposition that any objections offered by Individual Defendants as to
proportionality and relevance are misplaced.2 Plaintiffs are mistaken. The confidentiality order is
only applicable after a threshold determination has been made that requested records are
proportional and relevant to the needs of the case.3 Id. at ¶ 9 (“This Order and the production of
any Confidential Information pursuant thereto are not intended as a waiver of any privilege or
right.”). Regardless, the confidentiality order specifically provides that a party claiming a need for
greater protection than that afforded by the confidentiality order may move for an order providing
such special protection pursuant to Fed. R. Civ. P. 26(c). Id. at ¶ 5. Individual Defendants
respectfully so move the Court.
        In an effort to cooperate with Plaintiffs and limit the requests to relevant and proportional
information, Individual Defendants met and conferred with Plaintiffs on July 29, 2021 and
proposed that the parties agree to narrow the scope of Plaintiffs’ requests. Plaintiffs refused to limit
their requests and insisted on production of every single record from 1963 until the present,
regardless of its relationship to this case, including unsustained disciplinary records, medical
records, and records from 20 years after the incident in this case.4 Despite Plaintiffs’ intransigence,
Individual Defendants produced ALL known sustained disciplinary records, as well as ALL known
training records, performance evaluations, disciplinary records, and application records from the

2
  Plaintiffs themselves insisted on protections greater than those afforded by the confidentiality order in relation to the
production of Plaintiffs’ medical records by the Department of Public Safety and Correctional Services (DPSCS) in
response to Individual Defendants’ properly issued subpoena.
3
  In this way, Individual Defendants’ position is fully consistent with the position taken in their Joint Motion to Compel
the SAO (Dkt. No. 48). Unlike here, the records withheld by the SAO were in fact completely proportional and relevant
to the needs of this case. See Dkt. No. 51.
4
  Plaintiffs did agree to the redaction of SSNs.


                                                            2
           Case 1:20-cv-02342-LKG Document 57 Filed 09/03/21 Page 3 of 5



time of Individual Defendants’ application for employment with BPD (1960s) until the date of
Plaintiffs’ convictions, May 28, 1984, including evaluations and records relating to anything
during that time period.5
       The parameters of this production followed the same parameters set forth in Estate of
Malcolm Bryant v. Baltimore Police Department, et al., 1:19-cv-00384-LKG (D. Md.), currently
pending in this jurisdiction and being litigated by the same counsel of record. As such, Individual
Defendants produced nearly twenty years of records for both Defendants Barrick and Kincaid. The
deep dive Plaintiffs seek into Individual Defendants’ decades of employment at BPD is an
unnecessary infringement on Defendants’ personal lives.
        Lastly, there is only one unsustained complaint that is relevant to the parties’ dispute
regarding unsustained disciplinary records. It is a complaint from 1964, nineteen years before the
underlying incident in this case and completely unrelated to the allegations against the Defendant
detective who was then a patrol officer. The complaint was investigated and found to be
unsubstantiated. Consistent with Bellamy-Bey, 237 F.R.D. 391, the Court should deny Plaintiffs’
request for these records.
        If the Court is inclined to order production of the additional personnel records, Individual
Defendants request the Court conduct an in-camera review of the requested records to determine
if these records are proportional to the needs of the allegations made in this case.
       Respectfully, Individual Defendants request that this Court limit Plaintiffs’ overbroad and
disproportional requests to only that information which is relevant to the issues in terms of time
and scope, and which is proportional to the needs of the case.
    Plaintiffs’ Request for Old Photographs is not Proportional to the Needs of this Case in
                          Light of the Severe Risk of Tainted Evidence
        In addition to officer safety concerns inherent in providing photographs of law
enforcement, in this case, the only reason Plaintiffs are seeking officer photographs is so that they
can use the photographs to conduct highly suggestive and unfair show-ups with witnesses.
Plaintiffs’ proposed use of the Individual Defendants’ photographs is particularly inappropriate in
light of the fact that the witnesses in this case may or may not have interacted with Individual
Defendants more than 35 years ago. See Matthews v. Charbonneau, No. CIV. A. 78-1679-N, 1980
WL 580044, at *2 (D. Mass. July 30, 1980) (“Once a witness mistakenly identifies a photo of an
individual it is the photo that he is likely to remember rather than the person he actually saw.”);
see Ezell v. City of Chicago, No. 18 C 1049, 2020 WL 996518, at *1 (N.D. Ill. Mar. 2, 2020)
(denying plaintiff’s request for officer defendant photographs in the absence of reliable
identification procedure); Abernathy v. Vill. of Park Forest, No. 16 C 2128, 2018 WL 5499789, at
*3 (N.D. Ill. Oct. 29, 2018) (same). At a minimum, if Individual Defendants are ordered to produce
their photographs, the Court should safeguard against misuse of the photographs by ordering that
they be used only in the context of a deposition. Santos v. Raymond, No. 84 CIV. 8230-CSH, 1984
WL 1335, at *1 (S.D.N.Y. Dec. 14, 1984) (ordering safeguards to protect against misuse of
photographs); Davis v. City of Chicago, 219 F.R.D. 593, 600 (N.D. Ill. 2004) (same).


5
  Individual Defendants have also redacted otherwise confidential information such as medical records and family
members’ personal information which are completely unrelated to the claims in this case. Individual Defendants
tendered a redaction log reflecting these redactions.


                                                       3
          Case 1:20-cv-02342-LKG Document 57 Filed 09/03/21 Page 4 of 5



        Plaintiffs point to Johnson v. Baltimore Police Department, et al., 1:19-cv-00698-ELH,
ECF No. 97, in support of their request for Individual Defendants’ photographs. In Johnson, Judge
Boardman ordered the production of officer photographs and reasoned that “Ezell, Santos, and
Davis are easily distinguished because they involved the use of photographs for the plaintiff to
identify who assaulted or harmed him or her.” Id. Respectfully, however, Judge Boardman’s
reasoning failed to recognize that both Ezell and Abernathy denied plaintiff attempts to procure
unfettered access to officer photographs even though the defendants were already named in the
lawsuit. Ezell, 2020 WL 996518, at *1; Abernathy, 2018 WL 5499789, at *3. Moreover, the fact
that Plaintiffs seek to use Individual Defendants’ photographs to conduct suggestive identifications
with witnesses, as opposed to identifications by Plaintiffs, is a distinction without a difference. The
Court should not permit suggestive identifications regardless of the identity of the person viewing
the photographs. See id.
        The fact that Plaintiffs in this case intend to use Individual Defendants’ photographs to
conduct unreliable identifications with witnesses is laid bare by their refusal to agree to any
protocol that would provide assurances as to the reliability of the identifications. As in Ezell, this
Court should protect the interests of justice and deny Plaintiffs’ request for photographs in light of
their failure to make any effort to propose any reliable identification procedure. See Ezell, 2020
WL 996518, at *1. Alternatively, the Court should impose a procedure to safeguard against the
improper use of suggestive identifications. See Davis, 219 F.R.D. at 600 (ordering the “production
of the photographs on the condition that the examination of the photographic array be conducted
under the supervision of an independent, neutral person trained in the proper methods of
eyewitness identification-the presiding officer”). Even if the Court does not require a neutral
administrator during any use of the photographs with witnesses, Individual Defendants submit that
a workable solution is for the Court to order that any Individual Defendant photographs be used in
the context of a deposition (where all parties are represented) and without leading questions by
counsel. See generally Matthews, 1980 WL 580044; Santos, 1984 WL 1335; Davis, 219 F.R.D. at
600) (applying various restrictions on the production of photographs of defendants).
        Although Plaintiffs may suggest that cross-examination at trial is the appropriate remedy
for any issue with an identification, the Court has long recognized the devastating impact of
positive identification testimony stating that “[p]ositive identification testimony is the most
dangerous evidence known to the law” and that “[t]ainted identification evidence cannot be
allowed to go to a jury because they are likely to accept it uncritically.” United States v. Greene,
704 F.3d 298, 306 (4th Cir. 2013) (quoting Smith v. Paderick, 519 F.2d 70, 75 n. 6 (4th Cir.1975)).
        Finally, these unreliable identifications would also unnecessarily pose a risk to the safety
of the Individual Defendants. In Santos v. City of New York, the Court noted the legitimacy of
officers’ concern for their safety as a result of the potential for their photographs to be released.
(See Santos v. City of New York, No. 16CV8389RMBBCM, 2017 WL 476792, at *5 (S.D.N.Y.
Jan. 13, 2017)). Plaintiffs have made no effort to address this reasonable concern.
        In conclusion, “[o]n the record in this case as it stands now, the Court [should] conclude[]
that Plaintiff[s] [have] not shown that requiring Defendants to produce any photographs that may
exist of individual police officers involved in this case as they appeared more than 30 years ago
[]is proportional to the needs of this case.” Abernathy, 2018 WL 5499789, at *3. Therefore,
Individual Defendants respectfully request that the Court deny Plaintiffs’ request for their
photographs. Alternatively, Individual Defendants request that the Court order that any
photographs that are produced must be subject to the safeguards discussed above.


                                                  4
         Case 1:20-cv-02342-LKG Document 57 Filed 09/03/21 Page 5 of 5




                                           Respectfully Submitted,
                                           /s/
                                           Avi Kamionski, Bar No. 20703
                                           akamionski@nklawllp.com
                                           Shneur Nathan, Bar No. 20707
                                           snathan@nklawllp.com
                                           Mayer Engelsberg Bar No. 21105
                                           mengelsberg@nklawllp.com
                                           Michael J. Elliker Bar No. 20810
                                           melliker@nklawllp.com
                                           575 S. Charles St., Suite 402
                                           Baltimore, MD 21201
                                           (312) 612-1955
                                           (312) 448-6099
                                           Attorneys for Individual Defendants
                                           Donald Kincaid, Bryn Joyce, &
                                           John Barrick


cc: All counsel of record via CM/ECF




                                       5
